UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1222



JOHN A. KADE,

                                                           Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
CONSOLIDATION COAL COMPANY,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(01-486-BLA)


Submitted:   August 29, 2002             Decided:   September 23, 2002


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Kade, Petitioner Pro Se. Jeffrey Steven Goldberg, Christian
P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Mary Rich Maloy, JACKSON & KELLY, Charleston, West Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John A. Kade seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly, we deny Kade’s motion for an extension of time to file

supplemental materials and affirm on the reasoning of the Board.

See Kade v. Director, Office of Workers’ Comp. Prog., No. 01-486-

BLA (BRB Jan. 8, 2002).      We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2